Case 1:20-cv-01228-CFC Document 16 Filed 12/23/20 Page 1 of 4 PageID #: 1070




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a                C.A. No. 20-1228-CFC
Brazos Licensing and Development,          C.A. No. 20-1229-CFC
                                           C.A. No. 20-1231-CFC
                Plaintiff,
                                           C.A. No. 20-1232-CFC
      v.                                   C.A. No. 20-1233-CFC

Xilinx, Inc.,

                Defendant.


                      XILINX INC.’S MOTION TO TRANSFER
                      VENUE PURSUANT TO 28 U.S.C. § 1404

      Pursuant to 28 U.S.C. § 1404, Defendant Xilinx, Inc. (“Xilinx”) hereby

moves for an Order, substantially similar to the proposed Order attached hereto,

transferring the above-captioned actions to the United States District Court for the

Northern District of California. The grounds for this Motion are set forth in

Xilinx’s Opening Brief in support of its Motion to Transfer Venue Pursuant to 28

U.S.C. § 1404, the Declaration of Xin Wu in Support of Xilinx Inc.’s Motion to

Transfer, and the Declaration of Jeffrey M. White in Support of Xilinx Inc.’s

Motion to Transfer, filed concurrently herewith.
Case 1:20-cv-01228-CFC Document 16 Filed 12/23/20 Page 2 of 4 PageID #: 1071




December 23, 2020                    YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP
OF COUNSEL:
Hilda C. Galvan                       /s/ Anne Shea Gaza
JONES DAY                            Anne Shea Gaza (No. 4093)
2727 North Harwood Street            Robert M. Vrana (No. 5666)
Dallas, TX 75201-1515                Beth A. Swadley (No. 6331)
(214) 969-4556                       Rodney Square
hcgalvan@jonesday.com                1000 North King Street
                                     Wilmington, DE 19801
David B. Cochran                     (302) 571-6600
JONES DAY                            agaza@ycst.com
901 Lakeside Avenue                  rvrana@ycst.com
Cleveland, Ohio 44114-1190           bswadley@ycst.com
(216) 586-7029
dcochran@jonesday.com                Attorneys for Xilinx, Inc.

Thomas W. Ritchie
JONES DAY
77 West Wacker Dr.
Chicago, IL 60601-1692
(312) 269-4003
twritchie@jonesday.com




                                     2
             Case 1:20-cv-01228-CFC Document 16 Filed 12/23/20 Page 3 of 4 PageID #: 1072




                                    CERTIFICATE OF SERVICE

                  I, Anne Shea Gaza, hereby certify that on December 23, 2020, I caused to be

         electronically filed a true and correct copy of the foregoing document with the

         Clerk of the Court using CM/ECF, which will send notification that such filing is

         available for viewing and downloading to the following counsel of record:

                                     James M. Lennon, Esquire
                                     Devlin Law Firm LLC
                                     1526 Gilpin Avenue
                                     Wilmington, DE 19806
                                     jlennon@devlinlawfirm.com

                                     Attorneys for Plaintiff

                  I further certify that on December 23, 2020, I caused a copy of the foregoing

         document to be served by e-mail on the above-listed counsel, and on the following:

                                     Isaac Rabicoff, Esquire
                                     Rabicoff Law Firm LLC
                                     5680 King Centre Drive, Suite 645
                                     Alexandria, VA 22315
                                     isaac@rabilaw.com

                                     Attorneys for Plaintiff




27308804.1
             Case 1:20-cv-01228-CFC Document 16 Filed 12/23/20 Page 4 of 4 PageID #: 1073




         Dated: December 23, 2020                     YOUNG CONAWAY STARGATT &
                                                      TAYLOR, LLP

                                                      /s/ Anne Shea Gaza
                                                      Anne Shea Gaza (No. 4093)
                                                      Robert M. Vrana (No. 5666)
                                                      Beth A. Swadley (No. 6331)
                                                      Rodney Square
                                                      1000 N. King Street
                                                      Wilmington, Delaware 19801
                                                      (302) 571-6600
                                                      agaza@ycst.com
                                                      rvrana@ycst.com
                                                      bswadley@ycst.com

                                                      Attorneys for Xilinx, Inc.




27308804.1
                                                  2
